
	

114 HR 1384 : Honor America’s Guard-Reserve Retirees Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1384
		IN THE SENATE OF THE UNITED STATESNovember 17, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to recognize the service in the reserve components of
			 certain persons by honoring them with status as veterans under law.
	
	
 1.Short titleThis Act may be cited as the Honor America’s Guard-Reserve Retirees Act. 2.Provision of status under law by honoring certain members of the reserve components as veterans (a)Veteran status (1)In generalChapter 1 of title 38, United States Code, is amended by inserting after section 107 the following new section:
					
 107A.Honoring as veterans certain persons who performed service in the reserve componentsAny person who is entitled under chapter 1223 of title 10 to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service shall be honored as a veteran but shall not be entitled to any benefit by reason of this section..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 107 the following new item:
					
						
							107A. Honoring as veterans certain persons who performed service in the reserve components..
 (b)Clarification regarding benefitsNo person may receive any benefit under the laws administered by the Secretary of Veterans Affairs solely by reason of section 107A of title 38, United States Code, as added by subsection (a).
			
	Passed the House of Representatives November 16, 2015.Karen L. Haas,Clerk
